Case 2:18-cv-06081-JAK-SK Document 264 Filed 12/02/19 Page 1 of 10 Page ID #:3066




 1   Amy P. Lally (SBN 198555)
     alally@sidley.com
 2   Ellyce R. Cooper (SBN 204453)
     ecooper@sidley.com
 3   SIDLEY AUSTIN LLP
     1999 Avenue of the Stars, 17th Floor
 4   Los Angeles, CA 90067
     Telephone: +1 310 595-9500
 5   Facsimile: +1 310 595-9501
 6   Mark Rosenbaum (SBN 59940)
 7   mrosenbaum@publiccounsel.org
     Judy London (SBN 149431)
 8   jlondon@publiccounsel.org
     Talia Inlender (SBN 253796)
 9   tinlender@publiccounsel.org
10   Alisa Hartz (SBN 285141)
     ahartz@publiccounsel.org
11   Lucero Chavez (SBN 273531)
12   lchavez@publiccounsel.org
     PUBLIC COUNSEL
13   610 S. Ardmore Avenue
     Los Angeles, CA 90005
14   Telephone: +1 213 385-2977
     Facsimile: +1 213 385-9089
15
     Attorneys for Plaintiffs
16   Additional Counsel on next page
17                           UNITED STATES DISTRICT COURT
18                         CENTRAL DISTRICT OF CALIFORNIA
19   Ms. J.P., et al.,                        Case No. 2:18-cv-06081-JAK-SK
20                 Plaintiffs,                Assigned to the Hon. John A. Kronstadt
                                              and the Hon. Steve Kim
21          v.
                                              PLAINTIFFS’ OPPOSITION TO
22   WILLIAM P. BARR, et al.,                 DEFENDANTS’ EX PARTE
                                              APPLICATION TO STAY ALL
23                 Defendants.                PROCEEEDINGS PENDING
                                              APPEAL
24
25
26
27
28
         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION TO STAY
                           ALL PROCEEDINGS PENDING APPEAL
Case 2:18-cv-06081-JAK-SK Document 264 Filed 12/02/19 Page 2 of 10 Page ID #:3067



 1    Carter G. Phillips*                          Mark E. Haddad (SBN 205945)
 2    cphillips@sidley.com                         markhadd@usc.edu
      Jennifer J. Clark*                           Part-time Lecturer in Law
 3    jennifer.clark@sidley.com                    USC Gould School of Law**
 4    SIDLEY AUSTIN LLP                            University of Southern California
      1501 K Street, N.W.                          699 Exposition Blvd.
 5    Washington, D.C. 20005                       Los Angeles, CA 90089
 6    Telephone: +1 202 736-8000                   Telephone: +1 213 675-5957
      Facsimile: +1 202 736-8711
 7
 8    Michael Andolina*                            Luis Cortes Romero (SBN 310852)
      mandolina@sidley.com                         lcortes@ia-lc.com
 9
      Timothy Payne*                               Alma L. David (SBN 257676)
10    tpayne@sidley.com                            adavid@ia-lc.com
      Kevin Fee*                                   IMMIGRANT ADVOCACY &
11
      kfee@sidley.com                              LITIGATION CENTER, PLLC
12    Daniel Craig*                                19309 68th Avenue South, Suite R-102
      dcraig@sidley.com                            Kent, WA 98032
13
      SIDLEY AUSTIN LLP                            Telephone: +1 253 872-4730
14    One South Dearborn                           Facsimile: +1 253 237-1591
      Chicago, IL 60603
15
      Telephone: +1 312 853-7000
16    Facsimile: +1 312 853-7036
17
      Sean A. Commons (SBN 217603)
18    scommons@sidley.com
19    Bridget S. Johnsen (SBN 210778)
      bjohnsen@sidley.com
20    SIDLEY AUSTIN LLP
21    555 West Fifth Street
      Los Angeles, CA 90013
22    Telephone: +1 213 896-6000
23    Facsimile: +1 213 896-6600

24
     *Admitted pro hac vice
25
26   ** Institution listed for identification purposes only

27
28
                                         2
         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION TO STAY
                           ALL PROCEEDINGS PENDING APPEAL
Case 2:18-cv-06081-JAK-SK Document 264 Filed 12/02/19 Page 3 of 10 Page ID #:3068



 1        I.        INTRODUCTION
 2         This Court has already found that Plaintiffs have established, sufficient for the
 3   purposes of entering a preliminary injunction, that “the trauma they experienced as a
 4   result of the family separation policy will cause irreparable injury unless they are
 5   provided with immediate care.” Order Certifying Class, Granting Preliminary
 6   Injunction, and Denying Motion to Dismiss (“Order”), ECF Dkt. No. 251 at 42-43.
 7   Through an ex parte improperly filed on the eve of the Thanksgiving holiday,
 8   Defendants seek a stay in light of an administrative burden that is premised on
 9   erroneous facts regarding the nature of the relief ordered by the Court, a burden that in
10   any event cannot outweigh the irreparable harm to class members.
11         A stay is discretionary, and for a Court to exercise that discretion a party has to
12   show a likelihood of success on appeal, that it will be irreparably harmed, and that the
13   equities of a stay tip in its favor. This Court has considered each of these in its Order,
14   finding that Plaintiffs are likely to succeed, that Plaintiffs – whom the Government
15   deliberately harmed by separating them from their children in order to deter asylum
16   seekers from seeking safety in the United States – would be irreparably injured, and
17   that the equities tipped in Plaintiffs’ direction. See generally Order. An administrative
18   burden on the government to come up with a plan to remedy a harm that it
19   intentionally caused cannot outweigh the injury that class members will suffer if relief
20   is still further delayed. The Court has addressed these points already, and a stay is not
21   appropriate.
22         Defendants’ ex parte application should be denied.
23       II.        PROCEDURAL HISTORY
24         Defendants’ ex parte application, filed on the eve of a national holiday, comes
25   after months of repeated efforts to delay the proceeding, avoid timely resolution of the
26   dispute, and circumvent the government’s constitutional obligation found by this
27   Court to provide Plaintiffs and class members with the medical care they require due
28
                                         3
         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION TO STAY
                           ALL PROCEEDINGS PENDING APPEAL
Case 2:18-cv-06081-JAK-SK Document 264 Filed 12/02/19 Page 4 of 10 Page ID #:3069



 1   to the government’s actions in separating them from their children.
 2                A.     Defendants’ Efforts to Delay Discovery
 3         This case comes before the Court in view of the devastating psychological
 4   trauma suffered by Plaintiffs and class members as a result of Defendants’ decision to
 5   forcibly separate immigrant families at the U.S.-Mexico border. Given the multiplying
 6   effects of this harm with each day the trauma remains untreated, delivering class relief
 7   quickly is a pressing concern, a reality that this Court has already recognized. Order at
 8   42-43 (“Plaintiffs have submitted substantial evidence to support the position that the
 9   trauma they experienced as a result of the family separation policy will cause
10   irreparable injury unless they are provided with immediate care.”).
11         In an effort to drive the case towards a timely resolution, Plaintiffs served initial
12   discovery requests on Defendants on January 10, 2019. Since that submission over ten
13   months ago, Defendants have sought to extend the deadline to respond to the requests
14   on ten separate occasions and have still refused to provide even the most basic
15   discovery including the list of class members (a list they have had to at least
16   substantially compile and provide to Plaintiffs in the Ms. L. action and still refuse to
17   produce here). See ECF Dkt. Nos. 183, 198, 213, 216, 223, 225, 228, 231, 237, and
18   238 (requesting extensions).
19                B.     The Order and Defendants’ Request for Extension to Respond
20         Following the collapase of extended settlement negotiations with the
21   government, this Court issued its Order on November 5, 2019, which: (i) granted
22   Plaintiffs’ Motion for Class Certification, (ii) granted Plaintiffs’ Motion for a
23   Preliminary Injunction to provide mental health screenings and trauma-informed
24   mental health to the Custody Subclass, and (iii) denied Defendants’ Motion to Dismiss
25   in its entirety. See Order, ECF Dkt. No. 251. The November 5, 2019 Order further
26   establishes the urgency of the situation to Plaintiffs, and appropriately highlights the
27   pressing need for the government to promptly remediate the severe and obvious harms
28
                                         4
         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION TO STAY
                           ALL PROCEEDINGS PENDING APPEAL
Case 2:18-cv-06081-JAK-SK Document 264 Filed 12/02/19 Page 5 of 10 Page ID #:3070



 1   caused by Defendants’ unconstitutional policy to separate immigrant families at the
 2   U.S.-Mexico border.
 3          Despite the urgency expressed by this Court in the November 5, 2019 Order,
 4   Defendants have continued to pursue procedural delay. On November 19, 2019,
 5   Defendants once again requested an extension, seeking an additional 30 days to
 6   answer Plaintiffs’ July 12, 2018 Complaint. See ECF Dkt. No. 257. Plaintiffs did not
 7   oppose that extension request, even though Defendants already had over sixteen
 8   months to consider the Complaint. Notably, Defendants’ November 19, 2019 request
 9   did not disclose any intention to pursue this ex parte application just over a week later.
10                  C.   The Instant Ex Parte Motion and Defendants’ Bad Faith
11          Conduct
12          On November 27, 2019, the day before Thanksgiving Day, Defendants chose to
13   file the instant Ex Parte Application to Stay. Despite having clearly planned the filing
14   for weeks (the declarations supporting their brief were signed as early as November
15   13, 2019), Defendants first informed Plaintiffs’ counsel of their intention to file this
16   application at 11:04 A.M. Pacific the same day they filed, but did not provide in that
17   communication a description of the basis for the relief sought or the reasons why relief
18   must be granted ex parte. See Declaration of Amy Lally in Support of Plantiffs’
19   Opposition to Defendants’ Ex Parte Application to Stay (“Lally Dec.”) Exhibit A. In
20   that communication, Defendants expressed to Plaintiffs their expectation that
21   Plaintiffs respond to their motion “within 24 hours (or one court day)” following
22   service. Id.
23          Plaintiffs requested that Defendants provide them with additional information
24   concerning the Defendants’ ex parte motion – as is required by Local Rule 17-19.1 (it
25   is the duty of attorneys to make a good faith effort to inform counsel of the “substance
26   of the proposed ex parte application”) – and also to allow Plaintiffs more than a single
27   business day to respond. Id. Defendants proceeded to deny Plaintiffs’ request, and, in
28
                                         5
         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION TO STAY
                           ALL PROCEEDINGS PENDING APPEAL
Case 2:18-cv-06081-JAK-SK Document 264 Filed 12/02/19 Page 6 of 10 Page ID #:3071



 1   explaining their rationale for the motion, provided no support or explanation for why
 2   Defendants either needed this stay or could not timely bring their request for stay by
 3   noticed motion. Id. The communication denying Plaintiffs’ request for a suitable time
 4   to respond was provided at 4:45 P.M. PST, when Plaintiffs’ counsel were already
 5   traveling for Thanksgiving, and providing Plaintiffs with no time to prepare for
 6   responding over the holiday weekend. Id. The Application itself and supporting
 7   documents were filed electronically later that evening.
 8         The full correspondence including Plaintiffs’ offer of a reasonable briefing
 9   schedule and efforts to glean the substance of Defendants’ application is attached as
10   Exhibit A to the Lally Declaration filed concurrently herewith.
11      III.      Argument
12                A.     The Requested Stay Is Unnecessary and Inappropriate
13         The standards for a stay are clear, and they do not favor a stay in this instance.
14   Washington v. Trump, 847 F.3d 1151, 1164 (9th Cir. 2017) (per curiam),
15   reconsideration en banc denied, 853 F.3d 933 (9th Cir. 2017), amended and
16   superseded by, 858 F.3d 1168 (9th Cir. 2017), cert. denied sub nom. Golden v.
17   Washington, 138 S. Ct. 448, 199 L. Ed. 2d 331 (2017) (“Our decision is guided by
18   four questions: ‘(1) whether the stay applicant has made a strong showing that he is
19   likely to succeed on the merits; (2) whether the applicant will be irreparably injured
20   absent a stay; (3) whether issuance of the stay will substantially injure the other parties
21   interested in the proceeding; and (4) where the public interest lies.’”) (quoting Lair v.
22   Bullock, 697 F.3d 1200, 1203 (9th Cir. 2012)).
23         These are questions that the Court considered, less than a month ago, in its
24   Order. In granting the Preliminary Injunction, the Court found that Plaintiffs were
25   likely to succeed, that Plaintiffs would be irreparably injured, and that the public
26   interest favored Plaintiffs. See Generally Order. Defendants offer nothing new in
27   support of their ex parte application to stay that this Court has not already considered
28
                                         6
         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION TO STAY
                           ALL PROCEEDINGS PENDING APPEAL
Case 2:18-cv-06081-JAK-SK Document 264 Filed 12/02/19 Page 7 of 10 Page ID #:3072



 1   and ruled on in its Order. In addition, even had Defendants offered anything new, a
 2   stay is “not a matter of right, even if irreparable injury might otherwise result.”
 3   Washington at 1164 (quoting Nken v. Holder, 556 U.S. 418, 433 (2009)).
 4         Here, as the Court noted, delay will further injure Plaintiffs and their children
 5   who were forcibly separated by Defendants without regard for their mental health.
 6   Order at 42-43. Defendants lay out all sorts of supposed harms that they would
 7   endure. In the first place, none of these purported harms can outweigh the irreparable
 8   harm that the Court has found that class members are likely to suffer in the absence of
 9   preliminary relief. As the Court noted in its Order, quoting Plaintiffs’ expert Dr. Bruce
10   Perry, “The longer such [trauma] interventions are delayed, the greater the negative
11   cumulative effect the acute neurophysiological, neuroendocrine, and
12   neuropsychological response will have on these children and their parents.” Order at
13   10. See also ECF Dkt. No. 46, Decl. of Marleen Wong at ¶ 25 (“It is essential to
14   intervene and treat the trauma as early as possible so that the child can function
15   adaptively and feel less consumed by the traumatic event.”); ECF Dkt. No. 51, Decl.
16   of Luis H. Zayas at ¶ 28 (recommending that “screenings, assessments, and family
17   and individual treatments be implemented as soon as possible.”).
18         The purported burdens on Defendants to begin to remedy the harm that they
19   intentionally caused cannot outweigh the long-term effects to Plaintiffs and their
20   children of a continued failure to assess and treat class members for trauma. See Order
21   at 44 (“There is no evidence that the proposed relief would impose unreasonable
22   financial burdens on the Government. Moreover, the costs to the Government will be
23   the result of its actions and the resulting, claimed adverse effects on Plaintiffs.”).
24         Furthermore, Defendants’ supposed injuries assume a particular format for
25   relief to Plaintiffs and their children (i.e. that the Public Health Services will need to
26   be deployed in a “massive public health delivery system” and ICE will need to
27   transfer detainees), but they offer no evidence that this is a clinically indicated remedy
28
                                         7
         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION TO STAY
                           ALL PROCEEDINGS PENDING APPEAL
Case 2:18-cv-06081-JAK-SK Document 264 Filed 12/02/19 Page 8 of 10 Page ID #:3073



 1   that is able to provide relief to class members. In fact, Plaintiffs submit that an NGO,
 2   such as the Seneca Family of Agencies, is more suited to provide the outreach and
 3   treatment contemplated by the Court, and they could provide such relief without any
 4   of the troubles put forth by Defendants, if Defendants simply chose to pay for the care
 5   ordered. Cf Order at 32 (an injunction is still appropriate under the APA if even if it
 6   requires the expenditure of resources). See also Berrick Decl. at ¶ 8 (“In light of the
 7   trauma that class members have already suffered, it is critical that an outreach to this
 8   population be conducted in a trauma-informed and culturally appropriate manner. For
 9   this reason, such outreach must be conducted by individuals not associated with the
10   government, whom class members are likely to associate with the trauma they
11   experienced and who may be perceived as threatening or intidimdating.”). Agreeing
12   upon the details of this relief structure was the goal of the meet and confer process
13   included in the Order, which Plaintiffs participated in fully in good faith. See Dkt. No.
14   260 at 5, 8-9, 14 (describing the work Seneca could do). Nevertheless, the fact of the
15   availability of NGOs such as Seneca shows Defendants’ arguments of injury to be a
16   straw man that, like Defendants’ other arguments, have been addressed in this Court’s
17   Order.
18            For all the reasons extensively stated in this Court’s Order, Defendants are not
19   likely to succeed on appeal, and the continuing irreparable harm is being suffered by
20   Plaintiffs not Defendants. The relief Defendants seek is extraordinary and the harm
21   caused to the class is is far more severe than any administrative burden upon the
22   federal government. Should the Court require more information regarding the burden
23   on the federal government and the harms to class members if relief is further delayed,
24   Plaintiffs request an additional four days to provide the Court with declarations from
25   pro bono expert consultants.
26      IV.         Conclusion
27            Plaintiffs are parents whose children were forcibly separated from them by
28
                                         8
         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION TO STAY
                           ALL PROCEEDINGS PENDING APPEAL
Case 2:18-cv-06081-JAK-SK Document 264 Filed 12/02/19 Page 9 of 10 Page ID #:3074



 1   Defendants causing intense mental health trauma. This separation was
 2   unconstitutional. Causing this trauma was a deliberate constitutional violation.
 3   Plaintiffs suffered and continue to suffer irreparable injury. The Court has already
 4   addressed each of these points in its Order and should deny the ex parte application.
 5   Should the Court require additional information before ruling on this motion to stay,
 6   Plaintiffs request the opportunity to file additional expert declarations by Friday,
 7   December 6.
 8
      DATED: December 2, 2019                    SIDLEY AUSTIN LLP
 9
                                                 By: /s/ Amy P. Lally
10
                                                     Amy P. Lally (SBN 198555)
11                                                   alally@sidley.com
                                                     1999 Avenue of the Stars, 17th Floor
12
                                                     Los Angeles, CA 90067
13                                                   Telephone: 310.595.9500
                                                     Facsimile: 310.595.9501
14
15                                                     Attorney for Plaintiffs
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         9
         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION TO STAY
                           ALL PROCEEDINGS PENDING APPEAL
Case 2:18-cv-06081-JAK-SK Document 264 Filed 12/02/19 Page 10 of 10 Page ID #:3075



  1                              CERTIFICATE OF SERVICE
  2         I am employed in the County of Los Angeles, State of California. I am over the
  3   age of 18 years and not a party to the within action. My business address is 1999 Avenue
  4   of the Stars, 17th Floor, Los Angeles, California 90067.
  5         On December 2, 2019, I served the foregoing document(s) described as
  6   PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION
  7   TO STAY ALL PROCEEDINGS PENDING APPEAL on all interested parties in
  8   this action by the method described below:
  9         I electronically filed the foregoing with the Clerk of District Court using its
 10   CM/ECF system, which electronically provides notice.
 11         I declare under penalty of perjury that the foregoing is true and correct.
 12
 13                                          /s/ Amy P. Lally
                                             Amy P. Lally
 14                                          Attorney for Plaintiffs
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                          10
          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION TO STAY
                            ALL PROCEEDINGS PENDING APPEAL
